DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Claims 7-10, 15- 17 are cancelled. 
Therefore, claims 1-6, 11-14 and 18-20 are pending.

Claims 1, 11 and 20 amended with the features “wherein at least a first portion of the nanocrystal material is configured based on at least one of a first shape or a first composition and converts a first portion of the blue output light to a green light emission having a first peak wavelength, wherein at least a second portion of the nanocrystal material is configured based on at least one of a second shape or a second composition and converts a second portion of the blue output light to a red light emission having a second peak wavelength”.  

New reference Anandan et al. (US 9146419) disclose (col. 11 lines 39-41, col. 12 lines 62 and col. 13 lines 1-3):
“FIG. 07a shows one embodiment of the present invention in the edge-lit configuration of pixelated backlight 07a.  This novel pixelated backlight employs blue LEDs or near-ultraviolet LEDs or ultraviolet LEDs 74 as the source of light….For example, CdSe as core and CdS as shell with a rod length of 46 nm can be chosen for red light emission, CdSe as core with ZnS as shell can be chosen for green light emission and ZnO as core and ZnS as shell can be chosen for blue light emission.  The illustration in FIG. 07a shows individual color pixels with red-green-green-blue sub-pixel format.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 20 amended with the features of “at least a third portion of the nanocrystal material is configured to transmit a remainder portion of the blue output light”, which do not disclose in the original specification, which discloses only:
[0035] QD substrate 220 converts part of the light emitted by BLU 210 into relatively pure green light and red light by the appropriately configured quantum dots, thereby enabling an efficient display with enhanced color properties...Consequently, when a suitable number of quantum dots of a suitable size, shape, and composition are embedded in QD substrate 220, a selected portion of incident blue light from BLU 210 is converted into red light and into green light. 
 
[0036]…Consequently, BLU 210, in conjunction with QD substrate 220, can provide a more efficient light source than white-LED-based light sources, which generally must be color filtered to produce white light…This is because the more saturated red and green light generated by BLU 210 (in conjunction with QD substrate 220) enable a significantly wider gamut to be realized than when using the filtered red and green light available from white-LED-based light sources. 
 
Therefore, the amended feature of “at least a third portion of the nanocrystal material is configured to transmit a remainder portion of the blue output light” in claims 1, 11 and 20 considering as the New Subject Matter.

Claims 2-6, 12-14 and 18-19 are rejected since they depend on the indefinite claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 11-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20120274882) in view of Kang et al. (US20170052404) and Anandan et al. (US 9146419).

    PNG
    media_image1.png
    709
    457
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    599
    424
    media_image2.png
    Greyscale

Regard to claims 1, 11 and 20, Jung discloses a vehicle infotainment system, comprising a display device for displaying the digital images that includes:
an array of blue light-emitting diodes (LEDs) 261/461 that are each configured to generate a blue output light [at least one LED 261/461 of the backlight unit 260 is a blue light emitting diode]; 
a nanocrystal material [a light conversion unit 250/450 comprising a quantum dot layer] that is disposed at a first position [between the backlight and color filter 240/440] along a path of light from the array of blue LEDs to a liquid crystal module 220, the nanocrystal material configured to receive the blue output light, 
wherein 
at least a first portion 455b of the nanocrystal material is configured based on at least one of a first size (NOT first shape or a first composition) and converts a first portion of the blue output light to a green light emission having a first peak wavelength, 
wherein 
at least a second portion 445a of the nanocrystal material is configured based on at least one of a second size (NOT a second shape or a second composition) and converts a second portion of the blue output light to a red light emission having a second peak wavelength, and 
wherein 
at least a third portion of the nanocrystal material [Figs. 3 shows a quantum layer 152 having output red, green and blue light to receive the blue output light] is configured to transmit a remainder portion of the blue output light; 
a color filter 440 assembly disposed at a second position along the path of light, wherein the second position is located along a path from the first position to the liquid crystal module 220, 
wherein 
the color filter assembly 440 is configured with a first passband [with green emission] that is configured to match the first peak wavelength [green wavelength in color filter 443], a second passband [with red emission] that is configured to match the second peak wavelength [red wavelength in color filter 441], and a third passband [with blue emission] that includes a peak wavelength of the remainder portion of the blue output light [blue wavelength in color filter 445]; and 
the liquid crystal module, which is configured to receive the green light emission passed through the color filter assembly, the red light emission passed through the color filter assembly, and the remainder portion of the blue output light passed through the color filter assembly and generate an image that includes a portion of the green light emission, a portion of the red light emission, and a portion of the remainder portion of the blue output light [the display device 200 includes a monitor capable of displaying an image received by a computer and a television capable of displaying an image and a sound transmitted from a broadcasting station, and it includes all of devices capable of displaying external input images simultaneously]. 
wherein 
the first position [at a light conversion unit 150/250/450 between the backlight and color filter 240/440] at which the nanocrystal material is disposed comprises an outer surface of at least one blue LED included in the array of blue LEDs and forms an outermost surface of an LED assembly in which the at least one blue LED is disposed as shown in Figs. 3-7.  

Jung fails to disclose a vehicle infotainment system comprising: (a) a processor configured to generate digital images as claim 11 cited; (b) each blue LED included in the array of blue LEDs is mounted on a first printed circuit board as claim 3 cited; (c) at least a first portion of the nanocrystal material is configured based on at least one of a first shape or a first composition and converts a first portion of the blue output light to a green light emission having a first peak wavelength, at least a second portion of the nanocrystal material is configured based on at least one of a second shape or a second composition and converts a second portion of the blue output light to a red light emission having a second peak wavelength.

    PNG
    media_image3.png
    349
    879
    media_image3.png
    Greyscale

Kang et al. teach the vehicle infotainment system comprising: (a) a processor configured to generate digital images [the controller 12 included at least one processor may control the power-supply unit 13 or the display panel 100 such that the display apparatus 10 can display a predetermined still image or moving images thereon [0063]-[0064], thus generating digital images], (b) each blue LED included in the array of blue LEDs is mounted on a first printed circuit board 241 for supplying a drive power-supply signal to the light source may be formed in the substrate; a processor configured to generate digital images.

Anandan et al. teach (c) at least a first portion of the nanocrystal material is configured based on at least one of a first composition [CdSe as core with ZnS as shell can be chosen for green light emission] and converts a first portion of the blue output light to a green light emission having a first peak wavelength, at least a second portion of the nanocrystal material is configured based on at least one of a second composition [CdSe as core and CdS as shell with a rod length of 46 nm can be chosen for red light emission] and converts a second portion of the blue output light to a red light emission having a second peak wavelength.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung disclosed with (a) a processor configured to generate digital images (claim 11) for providing still image or moving images [0063] as Kang et al. taught; (b) each blue LED included in the array of blue LEDs is mounted on a first printed circuit board 241 for supplying a drive power-supply signal to the light source may be formed in the substrate; a processor configured to generate digital images as Kang et al. taught; (c) at least a first portion of the nanocrystal material is configured based on at least one of a first composition and converts a first portion of the blue output light to a green light emission having a first peak wavelength, at least a second portion of the nanocrystal material is configured based on at least one of a second composition and converts a second portion of the blue output light to a red light emission having a second peak wavelength for resulting in color pixel backlighting that enhances the optical efficiency of LCD (abstract) as Anandan et al. taught.

Regard to claim 2, Jung discloses the display device, wherein the blue output light is emitted toward a light-receiving surface of the liquid crystal module.  


Regard to claims 5 and 13, Jung discloses the display device, wherein the nanocrystal material is formed as a continuous film [the light conversion unit 450 may include a light-transmittable base film 451 and the protection layer 453 formed to surround the quantum dot particles] that is disposed at the first position.  

Regard to claims 6 and 14, Jung discloses the display device, wherein the first position [between the backlight and color filter 240/440] at which the nanocrystal material is disposed comprises a light-emitting surface of each of the blue LEDs.  

Regard to claim 18, Jung discloses the display device, wherein the nanocrystal material includes at least one of quantum dots [0010] and [0012] or quantum rods.  

2.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20120274882) in view of Kang et al. (US20170052404) and Anandan et al. (US 9146419) as applied to claim 11 in further view of PETLURI et al. (US 20170219184) [or Ninan et al. (US 20170235041)].

Jung fails to disclose in combination, the red light emission, the green light emission, and the remainder portion of the blue output light produce a white light substantially equivalent to International Commission on Illumination (CIE) Standard Illuminant D65.

PETLURI et al. teach a point representing the CIE Standard Illuminant D65 also shown on the diagram.  The D65 illuminant is intended to represent average daylight and has a CCT of approximately 6500K and the spectral power distribution is described more fully in Joint ISO/CIE Standard, ISO 10526:1999/CIE S005/E-1998, CIE Standard Illuminants for Colorimetry, which is incorporated by reference herein in its entirety for all purposes [0029] (or Ninan et al. teach white--a combination of visible light of different wavelengths perceived by the human visual system as having no specific color (e.g., average noon 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung disclosed with in combination, the red light emission, the green light emission, and the remainder portion of the blue output light produce a white light substantially equivalent to International Commission on Illumination (CIE) Standard Illuminant D65 for representing light sources having similar chromaticity coordinates [0030] as PETLURI et al. taught (or for perceiving by the human visual system as having no specific color [0043] as Ninan et al. taught).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871